Title: Samuel Martin to James Madison, 10 April 1833
From: Martin, Samuel
To: Madison, James


                        
                            
                                D Sir
                            
                            
                                
                                    Campbells Station Tn
                                
                                10th. April 1833
                            
                        
                        It is with Some pleasure I can Say it is very probable a bill can be got up next Session for the purpose of
                            reducing the postage The past Session it was lost by the Casting Vote of Speaker Stevenson a Vote that would disgrace any
                            respectable member of the Cherokee Council I calculate on a vast deal of good arising from it In France & England
                            it will be a Subject of discussion in their Parliaments this present Session or at farthest the next Here we are engaged
                            on the Subject of a State Convention My plan is a Compleat rotation in office no Judge to Serve over ten years no member
                            of assembly over Six Same for Governour Clerks of Courts, Sheriffs, Constables, & Magistrates & never after
                            eligible in the Same office To lay the ground Work of such matters I advocated to the utmost of my abilities the Justice
                            of not extending the Charter of the U. S. Bank but that all Such institutions be thrown back on the people every twenty
                            years at farthest This is my Opinion but it would Oblidge much to hear yours on the Subject I will try & get the
                            same reason urged against the rechartering the Bank of England but their Situation is very different their existence
                            depending on their Credit I wish Something in our new Constitution that will prevent any Suits for debt under five hundred
                            dollars if there is any other method or means to keep these people from being Slaves than to put an end to Small Credits I
                            have never been able to pass it in review in my mind Something from you on this Subject would be very acceptable
                        
                            
                                Samuel Martin
                            
                        
                    